An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

AND AS ADMINISTRATOR FOR THE

KENNEY MONEY, AN INDIVIDUAL ‘ No. 57400
ESTATE OF KENNETH MONEY; AND E

l

SHERRY MONEY, AN INDIVIDUAL, ' E v, 
Appellants, F g L: E g
V8.
BANNER HEALTH, D/E/A BANNER SE? 1 5 23'5
CHURCHILL COMMUNITY CLEéﬁﬁgéﬁz-FE‘FLEE‘E-Eum
HOSPITAL, A FOREIGN NON-PROFIT m» 3% 5! I, “a
CORPORATION; AND WARREN P. DEPUTY CLERK

THAI, M11, AN INDIVIDUAL,
Resgondetﬁg:

ORDER DISMISSING APPEAL
Pursuant to the stipulation Of the parties, and cause

appearing, this appeal is dismissed. The parties shall bear their Own costs
and attorney fees. NRAP 42(1)).

It is so DRDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEE

cc: Hon. Patrick Flanagan, District Judge
Hafter Law
Lemons, Grundy & Eisenberg
Washes: District Court Clerk

SUPREME CﬂuﬁT
OF

NEVADA

CLERK’S ORDER
. warm?